                          United States District Court
                                    for the
                          Southern District of Florida
Dusty L. Bowman, Plaintiff,            )
                                       )
v.
                                       ) Civil Action No. 19-23705-Civ-Scola
Dade Correctional Institution,         )
Defendant.                             )
     Order Adopting Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2019-2 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On September 30, 2019, Judge Reid issued a report and
recommendation denying Plaintiff Dusty L. Bowman’s request that he be
immediately transferred to a different prison facility. (Rep. & Rec., ECF No. 10.)
Bowman has filed what he captioned, “Amicus Curiae Motion,” which the Court
has construed as his objections to Judge Reid’s report and recommendation.
(Pl.’s Objs., ECF No. 11.)
       The Court has considered Judge Reid’s report, Bowman’s objections, the
record, and the relevant legal authorities. The Court agrees with Judge Reid
that Bowman has not carried his burden in establishing that injunctive relief is
warranted at this time. As such the Court affirms and adopts Judge Reid’s
recommendation (ECF No. 10) that, to the extent Bowman seeks immediate or
preliminary injunctive relief, his request is denied without prejudice. This
matter remains referred to Judge Reid for a review of Bowman’s potential 42
U.S.C. § 1983 claims in accordance with 28 U.S.C. § 1915(e) and other
proceedings as may be appropriate under Administrative Order 2019-2.
       The Clerk is directed to terminate docket entry 11 as the Court has
construed it to be Bowman’s objections to Judge Reid’s report and
recommendation.
      Done and Ordered in chambers, at Miami, Florida, on October 21, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
